Citation Nr: 0632948	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-03 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975, and from October 1985 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied the 
veteran's claim for an increased rating for his service- 
connected low back disability, then evaluated as 10 percent 
disabling.  Based on the receipt of additional evidence, 
including the reports of Department of Veterans Affairs (VA) 
examinations in June 2004, the RO, by rating action dated in 
November 2004, assigned a 20 percent evaluation for 
lumbosacral strain, effective August 1999.  By rating action 
in February 2006, the disability was recharacterized to 
recognize additional service connection for degenerative disc 
disease of the lumbar spine.  The 20 percent evaluation was 
continued.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by complaints of pain, 
productive of limitation of motion, and complaints of lower 
extremity paresthesia and radiculopathy, with no objective 
finding of neurological deficit.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295; (as in effect prior to September 
26, 2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002);  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (as in effect from September 26, 
2003); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2001 and May 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit additional evidence pertaining to his claim.

The above notice did not set forth the relevant diagnostic 
code (DC) for the disability at issue.  However, this is 
found to be harmless error.  Indeed, the February 2002 
statement of the case, and November 2004 supplemental 
statement of the case, included such information, and 
included a description of the rating formula for all possible 
schedular ratings under relevant diagnostic codes.  As such, 
the failure to include such notice in the VCAA letters did 
not prejudice the veteran here.  

The April 2001 and May 2004 letters also failed to discuss 
the law pertaining to effective dates.  However, because the 
instant decision denies the veteran's claim for an increased 
rating, no effective date will be assigned.  As such, the 
absence of notice as to effective dates does not prejudice 
the veteran here.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided prior to the 
issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records and examination reports.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

A.  Increased Evaluation Regulations-Generally

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2005).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  

With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2005).

It is observed that the schedular criteria for disabilities 
of the spine have undergone revisions twice during the 
pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293 (intervertebral disc syndrome), was 
effective September 23, 2002.  The next amendment affected 
general diseases of the spine and became effective September 
26, 2003.  

As a general matter, when the law or regulations change 
during the pendency of an appeal, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  As the veteran filed the original claim on which 
this appeal is based on August 17, 1999, his claim must be 
evaluated under both the former and the revised criteria.  
However, where the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  

B.  The Old Spine Regulations 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  This 
is the maximum schedular evaluation assignable under that 
diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003), relating to 
limitation of motion of the lumbar spine, provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  This is the maximum schedular evaluation assignable 
under that diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (as 
in effect prior to September 26, 2003), relating to ankylosis 
of the lumbar spine, provides a 40 percent rating for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is provided for unfavorable ankylosis of the lumbar spine.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 23, 2002), relating to 
intervertebral disc syndrome, provides a 40 percent 
evaluation when it is severe, being manifested by recurring 
attacks with intermittent relief.  Intervertebral disc 
syndrome is rated 60 percent disabling when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

C.  The Revised Spine Regulations

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which became effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is provided.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.  With incapacitating episodes having duration of 
at least 2 weeks but less than 4 weeks during the past twelve 
months, a 20 percent rating is provided.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003 (codified at 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5243), intervertebral disc 
syndrome is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or based on 
incapacitating episodes.  The criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
remained substantively unchanged from the rating criteria 
effective September 23, 2002.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003 (codified at 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235 - 5242), relative to 
lumbosacral strain ( Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), and degenerative arthritis of the 
spine (Diagnostic Code 5242) (see also Diagnostic Code 5003), 
a 10 percent rating is assigned where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness, not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Note (5) under the amended schedule, in pertinent part, 
indicates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in a 
neutral position (zero degrees) always represents favorable 
ankylosis.

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
low back disability, on August 17, 1999.  Therefore, the 
rating period for consideration on appeal begins August 17, 
1998, one year prior to the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

I.  Criteria as in effect prior to September 23, 2003

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002 serve as a basis for an 
increased rating here.  In this regard, it is noted that the 
veteran was initially rated pursuant to 38 C.F.R. § 4.71a, 
under Diagnostic Code 5295, for lumbosacral strain.  

The Board finds the veteran's symptomology during this period 
does not warrant an evaluation greater than 20 percent under 
this Diagnostic Code.  In this regard, on VA examination in 
September 1999, the veteran complained of experiencing back 
pain.  The examiner reported that the veteran could forward 
flex to 90 degrees, with pain from 80 to 90 degrees of 
flexion, and he could bend and rotate to 30 degrees with pain 
at extremes of motion.  He could ambulate without aid or 
assistance, he had normal station and gait, and he could toe 
heel walk and squat.  He also had some tenderness and 
soreness across his back.  The Board finds that such 
evidence, which does not show marked limitation of motion, 
positive Goldthwaite's sign, loss of lateral motion with 
osteo-arthritic changes, or abnormal mobility on forced 
motion, demonstrates a disability picture that more nearly 
approximates the currently assigned 20 percent evaluation.  
Therefore, the Board finds that an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5295.

The Board has also contemplated other applicable Diagnostic 
Codes.  In this regard, 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine is applicable. Under that Diagnostic Code 5292, a 20 
percent rating is warranted where there is moderate 
limitation of motion of the lumbar spine and a 40 percent 
rating is warranted where there is severe limitation of 
motion of the lumbar spine.  As noted above, VA examination 
in September 1999, found that the veteran would forward flex 
to 90 degrees, with pain from 80 to 90 degrees of flexion, 
and he could bend and rotate to 30 degrees with pain at 
extremes of motion.  Such findings reflect essentially normal 
ranges of motion.  Therefore, the Board concludes that a 
higher evaluation is not warranted under Diagnostic Code 
5292.

Additionally, on VA examination in September 1999, the 
veteran reported that during monthly flare-ups, he suffered 
additional functional loss due to pain, stiffness, lack of 
endurance, and fatigability.  However, even with 
consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995), 
the Board finds that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment comparable to severe limitation of motion so as to 
warrant the next higher evaluation

The Board also finds that an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5293, as it 
existed prior to September 23, 2002.  Under this code, a 20 
percent evaluation is warranted for intervertebral disc 
syndrome that is productive of moderate impairment with, 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome that is manifested by 
recurring attacks, with intermittent relief.  However, 
evidence of record does not demonstrate that the veteran 
experienced severe intervertebral disc syndrome.  It is 
acknowledged that in September 1999, October 2000, December 
2000, and April 2002, examiners reported that the veteran 
experienced decreased sensation, tingling of his feet, and 
right leg radiculopathy.  However, the Board does not find 
that such neurological symptomology nearly approximates that 
which is necessary for a 40 percent evaluation under 
Diagnostic Code 5293 and thus a higher evaluation is not 
warranted under this diagnostic code for the period in 
question.

The Board has also considered whether any other Diagnostic 
Code may afford the veteran an increased rating during the 
period in question.  However, as the medical evidence does 
not establish ankylosis, Diagnostic Codes 5286 and 5289 are 
not for application.  There are no other relevant Diagnostic 
Codes for consideration.

Therefore, based on the foregoing, the Board concludes that 
the veteran is not entitled to an evaluation in excess of 20 
percent under the schedular criteria for disabilities of the 
spine as in effect prior to September 23, 2002.  

II.  Criteria as in effect from September 26, 2003

The Board finds that, under the revised regulations effective 
from September 26, 2003, a higher evaluation is also not 
warranted for the veteran's service-connected back 
disability.  Under these relevant provisions, disability of 
the spine warrants a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

During the period in question, the record reflects that in 
June 2004, the veteran's thoracolumbar range of motion was 
tested on two occasions.  On one testing, the veteran had 
extension to 25 degrees, flexion to 90 degrees, bilateral 
lateral flexion to 40 degrees, and bilateral rotation to 75 
degrees.  On a second testing, the veteran had flexion of 50 
degrees, extension of 20 degrees, bilateral bending of 20 
degrees, and bilateral rotation of 20 degrees.  

The veteran's thoracolumbar range of motion was also tested 
on two occasions in September 2005.  On one testing, the 
veteran could forward flex to 90 degrees and could 
bilaterally extend, bend, and rotate to 30 degrees.  On a 
second testing the veteran had forward flexion of 85 to 95 
degrees, extension of 15 to 25 degrees, and bilateral lateral 
flexion of 25 degrees.

As such, the Board finds that the veteran's current 
symptomology, particularly the reported forward flexion 
findings of between 50 degrees and 95 degrees and the lack of 
evidence of favorable ankylosis of the entire throacolumbar 
spine, corresponds to the currently assigned 20 percent 
evaluation (i.e.--forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees) and does not more nearly 
approximate the criteria for a 40 percent evaluation (i.e.--
forward flexion of the thoracolumbar spine 30 degrees or les, 
or favorable ankylosis of the entire thoracolumbar spine).  
Therefore, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 20 percent for his 
service-connected low back disability under Diagnostic Code 
5237 (lumbosacral strain), or 5243 (intervertebral disc 
syndrome), from September 26, 2003.

The Board notes that the medical evidence of record does 
establish that the veteran suffers functional loss due to 
pain on repetitive use.  However, even with consideration 
under the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v Brown, 8 Vet. App. 202 (1995), the Board finds 
that there has been no demonstration, by competent clinical 
evidence, of additional functional impairment comparable to 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine, so 
as to warrant the next higher evaluation.  

Diagnostic Code 5243 pertaining to intervertebral disc 
syndrome is also available for application in this case.  
Under this code, a 20 percent evaluation is warranted where 
there are incapacitating episodes having a duration of at 
least 2 weeks but less than 4 weeks during the past twelve 
months.  A 40 percent rating is for assignment where there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  However, the evidence of record does not demonstrate 
that the veteran has had incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In this regard, although the evidence of record demonstrates 
that the veteran experiences episodic back pain, muscle 
tension, and muscle spasms, there is no evidence that any 
such episodes have been incapacitating and have required bed 
rest.  Indeed, on VA examination in September 2005, the 
examiner reported that the veteran had not experienced any 
incapacitating episodes during the past year.  As such, a 
higher evaluation is not warranted under Diagnostic Code 5243 
when evaluated based on incapacitating episodes.  

II.  Criteria in effect from September 23, 2002 through 
September 25, 2003

As noted above, the revised criteria effective September 23, 
2002 through September 25, 2003 also provide that, in 
addition to evaluating disc disease based on incapacitating 
episodes, disc disease may also be evaluated by combining, 
under 38 C.F.R. § 4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations, with evaluations 
for all service-connected disabilities, and assigning 
whichever method results in the higher evaluation.  

In terms of chronic orthopedic manifestations, as noted 
above, the veteran's service-connected low back disability 
warrants a 10 percent evaluation.  In terms of the veteran's 
neurological manifestations of his service-connected low back 
disability, the veteran, on VA examination in June 2004, 
complained of experiencing numbness, tingling, and 
paresthesia that went into his legs.  However, on 
neurological examination, the examiner reported that straight 
leg raising testing was negative at 80 degrees bilaterally, 
Romberg's testing was negative, DTR's were 2+ in the lower 
extremities, he had 5/5 motor sensory in all distal muscle 
groups of the lower extremities, and he was sensorily intact 
distally in the lower extremities to 2 point discrimination, 
vibration, and position.  The examiner reported that the 
veteran's neurological examination was normal and that there 
was no evidence of neuropathy.  Similarly, on neurological 
examination in September 2005, the examiner reported that the 
veteran's Romberg's testing was negative, his DTR's were 2+ 
in the lower extremities; with downward going toes, motor 5/5 
in all distal muscle groups; there was no evidence of muscle 
atrophy; he was sensorily intact distally in the all lower 
extremities to 2-point discrimination, vibration, and 
position.  

The potentially relevant Diagnostic Code sections are 8520, 
for the sciatic nerve, Diagnostic Code 8526, for the anterior 
crural nerve (femoral) and Diagnostic Code 8529, for the 
external cutaneous nerve of the thigh.  In view of the 
foregoing, the Board finds that the medical evidence detailed 
above does not allow for a finding of neurological 
manifestations of the veteran's service-connected lumbosacral 
strain, with degenerative disc disease, to a compensable 
degree.  As such, separate orthopedic manifestation and 
neurologic manifestation ratings are not warranted.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, does 
not entitle the veteran to an increased combined service-
connected disability evaluation.

Hence, in view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected lumbosacral 
strain with degenerative disc disease.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


